Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (this “Agreement”) is entered into as of
April 2, 2013 between Brian W. Wallace (“Employee”), on the one hand, and
Prospect Global Resources Inc., a Nevada corporation, together with each of its
successors, subsidiaries, affiliates, directors, officers, shareholders, agents
and employees (collectively the “Company”) on the other hand.  Employee and the
Company are jointly referred to as the “Parties.”

 

WHEREAS, Employee has been employed by the Company as Executive Vice President
and Chief Operating Officer pursuant to the terms of an Employment Agreement
dated as of June 13, 2012 (the “Employment Agreement”);

 

WHEREAS, Employee voluntarily resigned from this position effective Tuesday
April 2, 2013 and the Company and Employee desire to mutually, amicably and
finally resolve and compromise all issues and claims surrounding Employee’s
employment with the Company and separation from the Company.

 

NOW THEREFORE, the Company and Employee have agreed as follows:

 

1.             Separation; Termination of Employment Agreement.  Employee’s
employment with the Company terminated upon Employee’s resignation effective
April 2, 2013 (the “Separation Date”).  Employee and the Company hereby agree
that as of the Separation Date the Employment Agreement is terminated by mutual
agreement, of no further force and effect, and superseded by this Agreement.

 

2.             Effective Date.  The effective date of this Agreement is the
eighth day after the date on which Employee executes this Agreement, but no
later than May 1, 2013 (the “Effective Date”), unless earlier revoked as
provided below.

 

3.             Benefits.  The Company agrees to accept Employee’s resignation on
the Separation Date and further to provide Employee the following benefits
(collectively the “Benefits”) as consideration for the promises contained in
this Agreement and only upon Employee’s execution, delivery and non-revocation
of this Agreement:

 

a.                                      Extension of Option Expiration Date.  
Employee holds vested option to purchase 500,000 shares of the Company’s common
stock at $2.60 per share (the “Vested Options”).  Pursuant to the terms of the
Vested Options they expire on July 1, 2013.  The Company hereby extends the
expiration date of the Vested Options to July 1, 2022.  Employee acknowledges
that his unvested options to purchase 500,000 shares of the Company’s common
stock at $2.60 per share expired as of the Separation Date.  For the avoidance
of doubt, Employee hereby acknowledges that he has no additional rights to any
equity interests of the Company arising from or in connection with the
Employment Agreement.

 

b.                                      Cash Payments.  The Company will (i) pay
Employee a single cash payment for accrued vacation that is unused as of the
Separation Date at the time specified in Section 4(a), below, and (ii) reimburse
Employee for all business and professional development expenses incurred by him
through the Separation Date but not yet

 

--------------------------------------------------------------------------------


 

reimbursed. Employee has seven days after the Separation Date to present the
Company a final expense report.  The Company will promptly reimburse Employee
for all reasonable business expenses on such report.  If there is an outstanding
amount due and owing on Employee’s corporate credit card account(s), the Company
has the right to deduct from any of the payments due under this clause b any
amount that constitutes personal expenditures.

 

c.                                       Mobile Phone.  Employee may retain the
I-Phone issued to him by the Company and retain the phone number associated with
such phone.  Employee agrees to be responsible for all charges related to such
phone following the Separation Date.

 

d.                                      Welfare Benefits. Employee shall be
provided by separate notice information explaining his rights to continue, at
his own expense, health insurance coverage under COBRA. Employee shall be solely
responsible for deciding, in his own discretion, whether to exercise and, if
exercised, whether to continue to exercise COBRA rights.

 

e.                                       Additional Consideration.  Employee
acknowledges the receipt and sufficiency of the foregoing consideration, which
further includes but is not limited to the Company’s obligations herein,
including its release of Employee pursuant to paragraph 7 below.

 

4.             Acknowledgment of Paid Wages.  Employee acknowledges that on the
first pay period following the Separation Date, the Company will pay Employee
his final paycheck, which will include payment for accrued and unused vacation
through the Separation Date less all applicable deductions and withholdings at
Employee’s previous rates. Employee acknowledges that after such final paycheck,
he will not be due, owed, nor entitled to any other wages, salary,
reimbursement, accrued or unused vacation time or benefits other than as set
forth in this Agreement.

 

5.             Senior Advisor Services.  Employee agrees to serve as a Senior
Advisor to the Company, reporting to the Company’s Chief Executive Officer, to
provide consulting services as reasonably requested with respect potential
transactions related to potash supply agreements (the “Services”).  The Services
shall be provided in a manner that does not interfere or conflict with
Employee’s then-current employment obligations Employee will provide the
Services for no additional compensation.

 

6.             Release and Waiver by Employee.  Employee forever settles,
releases, waives, and acquits the Company, and its predecessors, assigns,
purchasers, subsidiaries, affiliates, past and present, as well as the
employees, officers, directors, shareholders, agents, representatives and
attorneys of each, past and present (collectively the “Released Entities”) of
each and every claim, whether known or unknown, which exists as of the date of
Employee’s signature on this Agreement, or which may hereafter arise against the
Released Entities, arising out of or relating to Employee’s employment with the
Company, separation from employment, or any potential claim against any of the
Released Entities, other than the breach or alleged breach of this Agreement or
Employee’s rights, if any, to indemnification, and/or defense under the
Company’s certificate of incorporation, bylaw and/or policy or procedure, or
under any insurance contract, in

 

2

--------------------------------------------------------------------------------


 

connection with Employee’s acts or omissions within the course and scope of his
employment with the Company. This release specifically includes, without
limitation, claims for the following:

 

a.                                      Alleged violation of the following laws:
the Age Discrimination in Employment Act of 1967, 29 U.S.C. 621 et seq., as
amended; the Older Workers Benefit Protection Act, Pub. Law 101-433, 104 Stat.
978 (1990); Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000-e, as
amended; the Americans with Disabilities Act (ADA), including the ADA Amendments
Act, effective January 1, 2009; the Civil Rights Acts of 1866, 1871, and 1991;
the Equal Pay Act of 1963; the Lily Ledbetter Fair Pay Act of 2009; the Employee
Retirement Income Security Act of 1974, as amended; the Occupational Safety and
Health Act, as amended; Family Medical and Leave Act claims based upon past
conduct; the Genetic Information Nondiscrimination Act of 2008 (Pub. L. 110-233,
122 Stat. 881 (2008)); the Immigration Reform and Control Act of 1986 (8 U.S.C.
§§ 1101, et seq.) as amended; the Labor Management Relations Act, including
Section 301 of the LMRA; the National Labor Relations Act; the Colorado
Anti-Discrimination Act C.R.S. § 24-34-101 et seq.; Colorado Labor Relations
claims, C.R.S. §§ 8-2-101 et seq., and any other federal, state, or local
employment statute, law, or ordinance, including any and all claims of
employment discrimination based on race, color, creed, religion, ancestry,
national origin, sex, gender, age, marital status, disability, sexual
orientation, lawful off-duty conduct, or retaliation;

 

b.                                      Any and all common law claims such as
wrongful discharge, breach of contract, promissory estoppel, violation of public
policy, defamation, negligence, infliction of emotional distress, any
intentional torts, outrageous conduct, interference with contract, fraud,
misrepresentation, invasion of privacy, and retaliation; and

 

c.                                       Any and all claims for any of the
following: money damages, including actual, compensatory, liquidated or punitive
damages, equitable relief such as reinstatement or injunctive relief, front or
back pay, benefits, paid time off, liquidated damages, costs, interest,
expenses, attorneys’ fees, or any other remedies.

 

d.                                      Employee acknowledges that nothing in
this paragraph prevents Employee from filing a charge of discrimination with a
federal or state agency, but Employee expressly agrees not to file any claim or
lawsuit based upon or related to such charge of discrimination and expressly
waives, releases and forgoes any damages, benefits, remedies, including
reinstatement, costs, and attorneys fees to which Employee may otherwise be
entitled under any claim, demand or lawsuit, including those initiated by a
third party or federal or state agency. In addition to the releases stated in
this paragraph, Employee expressly covenants that s/he will not take or accept
any money, benefit or other relief from a settlement, finding of cause,
conciliation or lawsuit obtained against the Company based upon a charge of
discrimination or other agency complaint filed by Employee or any third party,

 

3

--------------------------------------------------------------------------------


 

including current or former Company employees, or based upon a proceeding or
lawsuit filed by an agency. Employee also agrees and affirms that as of the date
of Employee’s signature on this Agreement, he has not filed any charge of
discrimination, claim, demand or lawsuit against any of the Released Entities.

 

7.             Release and Waiver by the Company.  The Company forever settles,
releases, waives, and acquits Employee of each and every claim which exists as
of the date of Employee’s signature on this Agreement.

 

8.             No Revival.  The Parties understand and agree that any breach by
either Party of the representations, guarantees or other obligations set forth
in this Agreement shall not operate to revive any of the alleged claims or
disputed issues with respect to Employee’s employment with or separation from
the Company; rather, the sole remedy for such breach shall be an action for
breach of this Agreement.

 

9.             Confidentiality.  Employee agrees that neither Employee nor
Employee’s representatives, agents and immediate family members will reveal any
confidential or highly sensitive information relating to Employee’s employment
with or separation from the Company, Company operations or any confidential or
proprietary matters entrusted to Employee as an employee of the Company.

 

10.          Non-disparagement.  Employee shall not disparage, orally or in
writing, the Company, its officers, directors, representatives, employees,
policies, operations, or any of the Released Entities. Likewise, the Company’s
executive team, investor relations consultant and directors shall not disparage,
orally or in writing, Employee.  In the event either Party receives a subpoena
to testify or otherwise provide information about topics related to the other
Party, the receiving Party shall immediately notify the other Party.

 

11.             No Admission of Liability.  By entering into this Agreement,
neither of the Parties admits liability of any kind or nature whatsoever to any
other Party, such liability being expressly denied.

 

12.          Return of Corporate Property.  Employee hereby covenants and agrees
that Employee shall promptly return all documents, keys, credit cards, data
devices, computer equipment, phones (except as provided in Section 3c), Company
products, keycards, account information, and all other items which are the
property of the Company and/or contains confidential information; and, in the
case of documents, to return any and all materials of any kind and in whatever
medium, including, without limitation, all manuals, handbooks, hard disk drive
and diskette data, microfiche, photographs, geological or other resource
information, accounting or financial information, emails or other Company
communications, and any other Company information that Employee has obtained
during the course of Employee’s employment with the Company.  Employee
represents and warrants that he has done so and, further, that he has taken
affirmative steps to inspect and cleanse his personal computer(s) and
phone(s) of the same. Employee further agrees that he will allow the Company’s
designee to inspect his personal computers and phone(s) and cleanse them of the
same if any still remains; Employee releases the Company and its designee of any
liability for any harm or damage that might be caused in that

 

4

--------------------------------------------------------------------------------


 

process and acknowledges it may be necessary for him to reset his systems to
their original factory settings to ensure that such information has been
cleansed of his systems; therefore, before then, Employee shall take such steps
as he believes necessary to back-up his personal photographs, music, or other
information from such systems, but will allow the Company’s designee to inspect
such back-ups to confirm they do not contain any of the Company’s information
either.

 

13.          Resignation Letter.  Employee agrees to sign the general
resignation letter attached as Exhibit A to this Agreement. Employee forever
waives and relinquishes any and all claim, right, or interest in reinstatement
or future employment that Employee presently has or might in the future have
with the Released Entities or their assigns.

 

14.          Non-Solicitation; Confidential Information.

 

a.             Employee will not at any time during the period ending on the
date two years after the Separation Date without the prior written consent of
the Company, directly or indirectly, whether for his own account or as a
shareholder, partner, joint venturer, employee, consultant, investor, lender,
advisor, and/or agent, of any person or business entity, solicit, recruit or
hire any employees of the Company, or solicit or encourage any employee of the
Company to leave the employment of the Company, as applicable. Notwithstanding
the foregoing, Employee shall not be precluded from hiring any such person who
(i) responds to general or public solicitation not targeted at such persons
(including by a bona fide search firm) or (ii) has been terminated by the
Company or any of its subsidiaries prior to commencement of employment
discussions between Employee and such person.

 

b.             (i)  The term “Confidential Information” as used in this
Agreement means all information, as described below, disclosed, before or after
the commencement of Employee’s employment with the Company, by the Company to
Employee, as well as any information to which Employee has access or that is
learned, generated, or created by Employee, whether alone or jointly with
others, whether in written, electronic, oral, or any other form.  Confidential
Information includes Company trade secrets and further includes, but is not
limited to: (i) information relating to computer software and code, whether
owned or licensed by the Company; (ii) client lists, preferences and strategies,
nonpublic contact information, contracts and all other client information
transmitted on a confidential basis to the Company; (iii) competitive analysis
and strategies; (iv) all other technical, marketing, operational, economic,
business, management, or financial knowledge, information or data of any nature
whatsoever relating to the business of the Company; and (v) any copies,
extracts, or notes therefrom or relating thereto.  Confidential Information
shall also include any information that is provided to the Company by third
parties that is subject to obligations of confidentiality.  Notwithstanding,
Confidential Information shall not include: (i) information that at the time of
disclosure is publicly available, or information which later becomes publicly
available through no act or omission of Employee or through no act of wrongdoing
or inadvertent disclosure; (ii) information that Employee independently
developed without the use of the Company’s Confidential Information that is
unrelated to the Company’s business or anticipated business, including
information that Employee developed while working for other clients or employers
prior to the Effective Date; or (iii) information

 

5

--------------------------------------------------------------------------------


 

disclosed to Employee by a third party not in violation of any obligations of
confidentiality to the Company.

 

(ii)  Employee shall not disclose any Confidential Information except as
provided in this Agreement.  All right, title and interest in and to
Confidential Information will remain the property of the Company, and Employee
has no rights to or license under the Confidential Information or under any
related patent, patent application, trademark, copyright, know-how, or other
intellectual property of the Company.

 

(iii)  In the event that Employee is requested or required by subpoena or court
order to disclose any Confidential Information, it is agreed that Employee will
provide immediate notice of such request(s) to the Company and will use
reasonable efforts to resist disclosure, until an appropriate protective order
may be sought, or a waiver of compliance with the provisions of this Agreement
granted.  If, in the absence of a protective order or the receipt of a waiver
hereunder, Employee is nonetheless, in the written opinion of his counsel,
legally required to disclose Confidential Information received pursuant to this
Agreement, then in such event Employee may disclose such information without
liability hereunder, provided that the Company has been given a reasonable
opportunity to review the text of such disclosure before it is made and that
disclosure is limited to only the Confidential Information specifically required
to be disclosed.

 

c.             Employee acknowledges that, in his former capacities at the
Company, he was an executive employee, with a significant ownership interest in,
and access to the confidential and trade secret information of the Company;
therefore, Employee agrees, the foregoing covenants are reasonable and necessary
to protect the business, trade secrets, and the goodwill of the Company.

 

15.          Remedy.  Employee acknowledges that in the event of any breach of
this Agreement by Employee, the Company will not have an adequate remedy at law.
Accordingly, the Company will be entitled to such equitable and injunctive
relief, without bond, as may be available to restrain Employee and any other
person or business entity involved in such breach or threatened breach from
further violations of this Agreement. Nothing in this Agreement will be
construed as prohibiting the Company from pursuing any other remedies available
at law or in equity for breach or threatened breach, including the recovery of
damages.

 

16.          Indemnification.  The Company agrees to provide Employee with the
indemnification rights (and rights to advancement of expenses, if any) currently
provided by the Company as described in the Company’s certificate of
incorporation and bylaws, to its directors and officers.  Notwithstanding any
future amendments to the Company’s certificate of incorporation or bylaws, the
Company hereby agrees to continue to provide Employee with such indemnification
rights so long as he is exposed to any potential liability by reason of his
services as an officer and director of the Company.  The rights granted to
Employee by the Company in this Agreement shall not be deemed exclusive of, or
in limitation of, any rights to which he may be entitled under applicable law,
the Company’s certificate of incorporation, or otherwise.  The Company will
maintain the current or higher level of director’s and officer’s insurance
naming

 

6

--------------------------------------------------------------------------------


 

Employee as a covered party in an amount deemed mutually sufficient to the
Company and Employee.

 

17.          Tax Compliance; Section 409A.  The Company shall be entitled to
withhold from any amounts payable under this Agreement any federal, state, local
or foreign withholding or other taxes or charges which the Company is required
to withhold pursuant to applicable law.  Notwithstanding any other provision
herein: (i) the Parties hereto intend that payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith or exempt therefrom, and, without the prior written consent of
Employee, the Company may adopt such amendments to the Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Company determines are
necessary or appropriate to exempt any payment hereunder from Section 409A
and/or preserve the intended tax treatment of any payment provided hereunder, or
comply with the requirements of Section 409A and thereby avoid the application
of any penalty taxes under Section 409A; provided that, in no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on Employee by Section 409A or damages for failing to comply with
Section 409A; (ii) for all purposes of this Agreement, references herein to
“termination” or other terms of similar import shall in each case mean a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h); (iii) each installment payment payable hereunder shall be
deemed to be a separate and distinct payment for purposes of Section 409A;
(iv) in no event shall any payment under this Agreement that constitutes
nonqualified deferred compensation subject to Section 409A be subject to offset
unless otherwise permitted by Section 409A; (v) to the extent that
reimbursements or other in-kind benefits under this Agreement constitute
“nonqualified deferred compensation” for purposes of Code Section 409A, (A) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by Employee, (B) any right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and (vi) payments made in accordance with the Company’s customary payroll
practices shall be made within 30 days of each payroll date pursuant to the
payroll schedule in effect on the Effective Date of this Agreement.  In no event
does the Company guarantee any particular tax consequences, outcome or tax
liability to Employee.  No provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with the requirements
of Section 409A from Employee or any other individual to the Company or its
affiliates.  Whenever a payment under this Agreement specifies a payment period,
the actual date of payment within such specified period shall be within the sole
discretion of the Company, and Employee shall have no right (directly or
indirectly) to determine the year in which such payment is made.  Whenever the
payment period applicable to a payment spans two consecutive calendar years,
such payment shall be made in the second of such calendars years.

 

7

--------------------------------------------------------------------------------


 

18.          Severability.  If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not be impaired thereby.

 

19.          Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by Employee,
the Company, each of the Party’s respective successors and assigns, and the
Released Entities.

 

20.          Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same Agreement.

 

21.          Governing Law.  This Agreement shall be governed by the internal
laws of the State of Colorado, without reference to principles of conflicts of
laws.

 

22.          No Interpretation Against Drafter.  The Parties also acknowledge
that this Agreement has been the subject of negotiations and discussions between
the Parties.  This Agreement will be construed to have been drafted by all the
Parties, so that any rule of construing ambiguities against the drafter will
have no force or effect with respect to this Agreement.

 

23.          Attorney Fees.  Each party to this Agreement shall be fully
responsible for his or its own costs and attorney’s fees associated with the
negotiation and preparation of this Agreement.  In the event either Party brings
a legal action to enforce any provision of this Agreement, the prevailing party
shall be entitled to recover attorney fees, costs and expenses.

 

24.          Entire Agreement and Continuing Obligations.  This Agreement
embodies the sole and entire agreement of the Parties with respect to its
subject matter.  Except as noted in this paragraph, no other letter, verbal
statement, agreement, promise, undertaking, understanding, or arrangement, made
prior to or contemporaneously with the execution of this Agreement is binding on
any of the Parties, unless expressly set forth herein.

 

25.          Acknowledgment Under the ADEA.  The Parties acknowledge that this
is an important legal document.  Employee is advised to consult with an attorney
before signing this Agreement.  Employee is also advised that Employee has 21
days after receiving this Agreement to consider it.  If Employee chooses to
agree to the terms of this Agreement, Employee must sign and return the
Agreement to the Company’s President and Chief Executive Officer Damon G.
Barber, at the address below within 21 days of Employee’s receipt of this
Agreement.  If Employee signs the Agreement, Employee will then have the right
to revoke this Agreement by delivering written revocation to the Company’s
President and Chief Executive Officer Damon G. Barber, but such notice must be
received by Mr. Barber within seven days after the date Employee signed the
Agreement.  The signed Agreement and/or any notice of revocation must be
delivered personally, by an overnight delivery service or by certified mail,
return receipt requested, to:

 

Damon G. Barber
President and Chief Executive Officer

 

8

--------------------------------------------------------------------------------


 

Prospect Global Resources Inc.
1401 17th Street, Suite 1550
Denver, CO  80202

 

(Remainder of page intentionally left blank)

 

9

--------------------------------------------------------------------------------


 

If this Agreement is not signed and delivered to Damon G. Barber within the
21-day period, or if it is revoked within the 7-day period, neither Employee nor
the Company will have any rights or obligations under this Agreement.  This
Agreement is binding upon and shall inure to the benefit of the Company,
Employee and the Released Entities.  By signing this Agreement, the Parties
represent that they have read and understand it, that they have discussed or had
an opportunity to discuss it voluntarily with their respective attorneys, and
that they enter into it knowingly and voluntarily.

 

WHEREFORE, Employee and the Company voluntarily enter into this Agreement by
affixing their signatures on the date set forth above.

 

 

 /s/ Brian W. Wallace

 

/s/ Damon G. Barber

Brian W. Wallace

 

Damon G. Barber, President and Chief Executive Officer

 

 

Prospect Global Resources Inc.

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

To Whom It May Concern:

 

I, Brian W. Wallace, effective as of April 2, 2013, voluntarily resign all
employment with and as Executive Vice President and Chief Operating Officer of
Prospect Global Resources Inc. and any of its direct or indirect subsidiaries.

 

 

 

 

 

 Brian W. Wallace

 

11

--------------------------------------------------------------------------------